     Case 2:20-cv-02128-JCM-NJK Document 29 Filed 11/19/20 Page 1 of 10



1

2

3

4

5

6

7

8                            UNITED STATES DISTRICT COURT

9                           EASTERN DISTRICT OF CALIFORNIA

10

11       JUSTIN NEFF,                       No.   2:20-cv-00261-JAM-DMC
12                      Plaintiff,
13            v.                            ORDER DENYING DEFENDANTS’ MOTION
                                            TO DISMISS FOR LACK OF VENUE AND
14       TOWBIN DODGE LLC and CDK           GRANTING DEFENDANTS’ MOTION FOR
         GLOBAL LLC,                        TRANSFER
15
                        Defendants.
16

17           This matter is before the Court on Towbin Dodge and CDK

18   Global’s (“Defendants”) Motion to Dismiss and Motion to Change

19   Venue.        Towbin’s Mot., ECF No. 19; CDK’s Mot., ECF No. 20.

20   Justin Neff (“Plaintiff”) filed an opposition, ECF No. 21, to

21   which Defendants replied, ECF No. 26-27.         After consideration of

22   the parties’ written arguments on the motions and relevant legal

23   authority, the Court DENIES Defendants’ Motion to Dismiss and

24   GRANTS Defendants’ Motion to Transfer Venue.1

25   ///

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for September 29, 2020.
                                      1
     Case 2:20-cv-02128-JCM-NJK Document 29 Filed 11/19/20 Page 2 of 10



1            I.    FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND

2       Towbin Dodge is a Dodge car dealership in Henderson, Nevada.

3    First Amended Complaint (“FAC”) ¶¶ 7-11, ECF No. 15.           CDK Global

4    provides sales and marketing services to car dealerships.             FAC

5    ¶ 12.   Plaintiff claims Towbin hired CDK to perform marketing

6    services on its behalf.       See FAC ¶ 12.   Plaintiff allegedly

7    received three autodialed calls and one text message from

8    Defendants after they obtained his contact information from

9    Cars.com.     FAC ¶¶ 24-33.   As a result, Plaintiff brought this

10   action on behalf of himself and those similarly situated, under

11   the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227,

12   FAC ¶ 37, which prohibits sending unsolicited, autodialed text

13   messages and calls to cellular telephones.         Id.

14   § 227(b)(1)(A)(iii).      Defendants then brought this Motion to

15   Dismiss for Improper Venue and, in the alternative, Motion to

16   Change to Venue to the District of Nevada.         Towbin’s Mot. 1-2;

17   CDK’s Mot. 1.

18                                 II.   OPINION

19         A.     Proper Venue

20                1.   Legal Standard
21         A civil action may be brought in: (1) a judicial district

22   in which any defendant resides, if all defendants are residents

23   of the State in which the district is located; or (2) a judicial

24   district in which a substantial part of the events or omissions

25   giving rise to the claim occurred.        28 U.S.C. § 1391(b).       In

26   determining a 12(b)(3) motion to dismiss for improper venue, the
27   court must draw all reasonable inferences in favor of the non-

28   moving party.     Murphy v. Schneider National, Inc., 362 F.3d
                                           2
     Case 2:20-cv-02128-JCM-NJK Document 29 Filed 11/19/20 Page 3 of 10



1    1133, 1138 (9th Cir. 2004).

2                2.   Analysis

3          The parties agree venue is not proper in the Eastern

4    District of California under § 1391(b)(1), as neither Defendant

5    is a resident of California.       See FAC ¶¶ 7-10; Towbin’s Mot. 1;

6    CDK’s Mot. 1.    The parties do dispute, however, whether venue is

7    proper in the Eastern District under § 1391(b)(2), that is,

8    whether a substantial part of the events or omissions giving

9    rise to Plaintiff’s claim occurred here.         See FAC ¶ 9; Towbin’s

10   Mot. 4-5; CDK’s Mot. 2.

11         First, Defendants argue that venue is not proper in the

12   Eastern District because Plaintiff did not clearly allege that

13   he received the communications in this district.          Towbin’s Mot.

14   4; CDK’s Mot. 2.     In his complaint, Plaintiff states that venue

15   is proper here because “Plaintiff resides in this District, and

16   because the wrongful conduct giving rise to this case was

17   directed to Plaintiff on Plaintiff’s California area code cell

18   phone number in this District.”       FAC ¶ 10 (emphasis added).

19   While the Court agrees that Plaintiff’s allegations are not

20   entirely clear, the Court must draw all reasonable inferences in
21   favor of the Plaintiff.      As such, the fact that Plaintiff

22   resides in this district and received the calls to his cell

23   phone here, suggests that he was in this district when he

24   received the alleged communications from Defendants.           See FAC

25   ¶ 10.   Thus, the Court finds that Plaintiff has alleged he

26   received the communications in this district.
27         Second, Defendants argue that even if Plaintiff did receive

28   the alleged communications in the Eastern District, that would
                                           3
     Case 2:20-cv-02128-JCM-NJK Document 29 Filed 11/19/20 Page 4 of 10



1    not support venue under § 1391(b)(2), as the receipt of the

2    communications is not a substantial part of the events giving

3    rise to his TCPA claim.      Towbin’s Mot. 5-6; CDK’s Mot. 2.

4    Defendants argue that because the TCPA only prohibits persons

5    from sending autodialed communication and does not make illegal

6    the receipt of autodialed communication, the events giving rise

7    to Plaintiff’s claim arose in Nevada, where the alleged

8    communications were sent.      Towbin’s Mot. 5.     To support this

9    argument Defendants cite to numerous cases involving TCPA claims

10   where venue was found to be proper in the district in which the

11   communications were sent.      Towbin’s Mot. 5-6; CDK’s Mot. 2.

12         However, just because a substantial part of the events

13   occurred in Nevada “does not mean that a substantial part of the

14   events did not also take place in California where the phone

15   call was directed and where the harm was inflicted.”

16   Schlesinger v. Collins, No. 19-CV-03483-EMC, 2019 WL 4674396, at

17   *3 (N.D. Cal. Sept. 25, 2019); see also S.F. Residence Club,

18   Inc. v. Leader Bulso & Nolan, PLC, No. C-13-0844 EMC, 2013 WL

19   2050884, at *5 (N.D. Cal. May 14, 2013) (noting that there may

20   be more than one district in which a substantial part of the
21   events giving rise to the claim occurred, and that venue would

22   be proper in each district).       Courts in TCPA cases have

23   consistently found venue to be proper under § 1391(b)(2) where

24   the call was received.      See Schlesinger, at *3; see also Schick

25   v. Resolute Bank, No. CV-19-02218-PHC-DLR, 2019 WL 8014435, at

26   *1 (D. Ariz. Nov. 13 2019); Sapan v. Dynamic Network Factory,
27   Inc., No. 13-CV-1966-MMA (WVG), 2013 WL 12094829, at *3 (S.D.

28   Cal. Nov. 25, 2013).      Because Plaintiff’s injury, receipt of the
                                           4
     Case 2:20-cv-02128-JCM-NJK Document 29 Filed 11/19/20 Page 5 of 10



1    communications, occurred in the Eastern District, a substantial

2    part of the events giving rise to his claim occurred here.            As

3    such, venue is proper in the Eastern District of California.

4          B.    Transfer

5                1.    Legal Standard

6          “For the convenience of parties and witnesses, in the

7    interest of justice, a district court may transfer any civil

8    action to any other district or division where it might have

9    been brought.”     28 U.S.C. § 1404(a).     When determining whether

10   transfer is proper, courts employ a two-step analysis.           Park v.

11   Dole Fresh Vegetables Inc., 964 F. Supp. 2d 1088, 1093 (N.D.

12   Cal. 2013).      First, the court must determine whether the case

13   could have been brought in the forum the moving party seeks to

14   transfer the case to.      Id.

15         If the moving party makes this showing then the district

16   court has discretion to change venue based on “individualized,

17   case-by-case consideration of convenience and fairness.”             Id.

18   (quoting Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29

19   (1988)).    Under § 1404(a) the court should consider the

20   convenience of the parties and witnesses.         28 U.S.C. § 1404(a).
21   The court may also consider factors such as: (1) the location

22   where the relevant agreements were negotiated and executed,

23   (2) the state that is most familiar with the governing law,

24   (3) the plaintiff’s choice of forum, (4) the respective parties’

25   contacts with the forum, (5) the contacts relating to the

26   plaintiff’s cause of action in the chosen forum, (6) the
27   differences in the costs of litigation in the two forums,

28   (7) the availability of compulsory process to compel attendance
                                           5
     Case 2:20-cv-02128-JCM-NJK Document 29 Filed 11/19/20 Page 6 of 10



1    of unwilling non-party witnesses, and (8) the ease of access to

2    sources of proof.     Jones v. GNC Franchising, Inc., 211 F.3d 495,

3    499 (9th Cir. 2000).

4                2.   Analysis

5           Plaintiff does not dispute that this action could have been

6    brought in Nevada.     See Opp’n 4.       Towbin operates in Nevada, it

7    is where the contract between Defendants was executed, and where

8    any communications from Towbin originated.         Towbin’s Mot. 5.

9    Accordingly, venue is proper in the District of Nevada.              See 28

10   U.S.C. 1391(b)(2).     Moreover, as set forth below, upon weighing

11   the relevant factors, the Court finds that the interests of

12   convenience and fairness warrant transfer to the District of

13   Nevada.

14                    a.    Factors Weighing in Favor of Transfer

15          Several factors support transferring this case to Nevada.

16   First, transfer to Nevada will be more convenient for the

17   witnesses, often considered the most important factor when

18   deciding a motion to transfer.        Jovel v. i-Health, Inc., No. CV

19   12-05526 DDP (JCGx), 2012 WL 5470057, at *4 (C.D. Cal. Nov. 8,

20   2012).    Defendants contend that most of the witnesses are likely
21   to be Towbin employees.      See Towbin’s Mot. 10.      While Defendants

22   do not specifically identify any critical witnesses, given that

23   Plaintiff’s complaint is that he received solicitation from

24   Towbin, it seems likely that many relevant witnesses will be

25   Towbin employees based in Nevada where Towbin operates.

26   Plaintiff on the other hand, does not claim the Eastern District
27   is convenient for any other witness besides himself.           See Opp’n

28   4-5.    Additionally, because Towbin’s business is based in
                                           6
     Case 2:20-cv-02128-JCM-NJK Document 29 Filed 11/19/20 Page 7 of 10



1    Henderson, Nevada, it is likely the district court in Nevada

2    will have subpoena power to compel testimony from any former

3    employee, while this court will not.        See Fed. R. Civ. P.

4    45(c)(1)(A) (“A subpoena may command a person to attend trial,

5    hearing, or deposition . . . within 100 miles of where the

6    person, resides, is employed, or regularly transacts business in

7    person.”).

8          Second, litigation costs will likely be reduced in Nevada.

9    Defendants argue that most of the documentary evidence relevant

10   to this case is maintained at Towbin’s dealership in Henderson.

11   Towbin’s Mot. 11.     Plaintiff does not appear to dispute this but

12   instead argues that the physical location of the documents no

13   longer carries much weight given technology has made it easier

14   for documents to be transferred to different locations.              Opp’n

15   5.   While, “developments in electronic conveyance have reduced

16   the cost of document transfer somewhat, costs of litigation can

17   still be substantially lessened if the venue is in the district

18   in which most of the documentary evidence is stored.”           Park, 964

19   F. Supp. 2d at 1095.      Further, litigation costs are usually

20   reduced when the venue is located near the most witnesses
21   expected to testify.      Id.   Because most of the documentary

22   evidence and most of the witnesses are in Nevada, the Court

23   finds litigation will be less costly there.

24         Third, Nevada has the most contacts relating to Plaintiff’s

25   cause of action.     The only contacts related to the cause of

26   action in the Eastern District, are that Plaintiff is a resident
27   of this district and allegedly received the communications here.

28   See generally Compl.      Given that this is a putative class
                                           7
     Case 2:20-cv-02128-JCM-NJK Document 29 Filed 11/19/20 Page 8 of 10



1    action, similar contacts might be found across the country.

2    However, all these communications will have come from Towbin,

3    located in Nevada, or from CDK, on Towbin’s behalf.            Towbin’s

4    Mot. 5-6.    Further, Towbin’s marketing decisions and execution

5    of the service contract with CDK occurred at its place of

6    business in Nevada.       Towbin’s Mot. 7-10.

7                      b.     Factors Weighing Against Transfer

8          The one factor weighing against transfer is the plaintiff’s

9    choice of forum.       Great weight is generally accorded to the

10   forum of plaintiff’s choosing.          Lou v. Belzberg, 834 F.2d 730,

11   739 (9th Cir. 1987).       However, when an individual represents a

12   class, the named plaintiff’s choice of forum is given less

13   weight.   Id.

14         Here, Plaintiff has chosen to litigate in his home

15   district, the Eastern District of California, which weighs

16   against transfer.       See FAC ¶ 10.       Additionally, litigating in

17   Nevada would be less convenient for Plaintiff than litigating in

18   his home state.     Opp’n 5.    However, because Plaintiff has chosen

19   to represent a class, his choice of forum, and its convenience

20   for him, is given less weight. See LaGuardia v. Designer Brands,
21   Inc., No. 19CV1568 JM(BLM), 2020 WL 2463385, at *8 (S.D. Cal.

22   May 7, 2020) (noting that TCPA class actions are normally

23   attorney driven and require limited participation from the named

24   plaintiff).     Potential class plaintiffs may come from all over

25   the country and plaintiff “provides no indication that any class

26   members other than himself would not also have to travel
27   hundreds of miles to litigate” in the Eastern District.              Mina v.

28   Red Robin Int’l, Inc., No. CV189472PSGGJSX, 2020 WL 4037163, at
                                             8
     Case 2:20-cv-02128-JCM-NJK Document 29 Filed 11/19/20 Page 9 of 10



1    *3 (C.D. Cal. Mar. 3, 2020).

2          Thus, ultimately, this factor does not weigh heavily

3    against transfer.

4                        c.   Neutral Factors

5          Finally, a few factors neither weigh in favor of or against

6    transfer of venue.       For instance, the parties both have limited

7    contacts with the other’s respective forum choice.          Plaintiff’s

8    contact with the Eastern District is great, as it is where he

9    resides.    See FAC ¶ 10.    Plaintiff does not appear to have any

10   contacts with Nevada other than the alleged communication with

11   Defendants.    See generally FAC.      Defendants, on the other hand,

12   have greater contacts with Nevada and their only alleged

13   contacts with the Eastern District are their communications with

14   Plaintiff.    Id.    Towbin has significant contacts with Nevada, as

15   it is where it operates its business.         See FAC ¶ 11.    CDK also

16   has contacts with Nevada as it is where it provided services to

17   its client, Towbin.      CDK’s Mot. 3.     In addition, the TCPA is a

18   federal law, which both districts are equally familiar with.

19   Pierucci v. Homes.com Inc., No. CV-20-08048-PCT-DWL, 2020 WL

20   5439534, at *5 (D. Az. Sept. 10, 2020).
21                       d.   Conclusion

22         Weighing the relevant factors, the Court finds, on balance,

23   that transfer to the District of Nevada is more convenient to

24   the parties and witnesses in this case.         Thus, the Court

25   transfers this case to the District of Nevada under 28 U.S.C.

26   § 1404(a).
27                                III.     ORDER

28         For the reasons set forth above, the Court DENIES
                                            9
     Case 2:20-cv-02128-JCM-NJK Document 29 Filed 11/19/20 Page 10 of 10



1    Defendants’ Motion to Dismiss and GRANTS Defendants’ Motion to

2    for Transfer to the District of Nevada.

3          IT IS SO ORDERED.

4    Dated: November 18, 2020

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           10
